Citation Nr: 0422846	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-08 201	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a bladder disorder.

3.  Entitlement to service connection for gastroesophageal 
reflux disease.

4.. Entitlement to service connection for erectile 
dysfunction.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
epidermophytosis and calluses of the feet.  

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2002 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for post-
traumatic stress disorder (PTSD), a bladder disorder, 
gastroesophageal reflux disease (GERD), and erectile 
dysfunction.  As well, the RO determined that new and 
material evidence had not been received to reopen a 
previously denied claim for service connection for 
epidermophytosis or calluses of the feet.  

The veteran requested a hearing at the RO before a local 
hearing officer.  The RO scheduled a hearing for April 2004.  
However, the veteran submitted a statement on the date the 
hearing was scheduled withdrawing his request.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The evidence does not establish that the veteran has PTSD 
attributable to a stressor in service.  

3.  A bladder disorder, including any bladder tumor, was not 
shown to be present in service or during the first post-
service year; there also is no competent medical evidence 
attributing any bladder disorder now present to military 
service.  

4.  GERD was not shown to be present in service, and there is 
no competent medical evidence attributing GERD to military 
service.

5.  Erectile dysfunction was not shown to be present in 
service, and there is no competent medical evidence 
attributing erectile dysfunction to military service.

6.  In an unappealed decision dated in January 1974, the RO 
denied the veteran's claim of entitlement to service 
connection for epidermophytosis and calluses of both feet.

7.  The additional evidence received since that decision is 
either cumulative or redundant of the evidence on file when 
that decision was made and is not so significant that it must 
be considered in order to fairly decide the merits 
of this claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

2.  A bladder disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

3.  GERD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  Erectile dysfunction was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

5.  The January 1974 decision of the RO denying service 
connection for epidermophytosis and calluses of both feet is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).

6.  The evidence received since that decision is not new and 
material and the claim of service connection is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) , codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the veteran by letter dated in May 
2001 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that he could provide medical opinion from his own 
doctor as to relationship between any current disability and 
an injury, disease or event in service.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claims, and 
essentially notified the veteran of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claims, the veteran's service 
medical records are on file, as is the report of a VA 
examination.  There is no indication that other Federal 
department or agency records exist that should be requested.  
In this regard, the veteran claimed treatment at the VA 
Medical Center (VAMC) in Hampton, Virginia, from 1971 to 
1987.  But in response to a request for records concerning 
that treatment, this medical facility advised the RO there 
was no record indicating the veteran was treated there during 
the time frame he alleges.  A record from a non-VA medical 
source also has been obtained.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  He also was advised what evidence 
VA had requested and notified in the SOC and SSOC what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled.

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this particular case, the May 2001 VCAA letter from the RO 
advising the veteran of his rights in VA's claims process 
predated the RO's December 2002 decision initially 
adjudicating his claims.  Accordingly, that VCAA letter 
complied with the sequence of events (i.e., letter before 
denial) stipulated in the Pelegrini decisions, both I and II.



The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id., at 
*23.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is the same.  And the Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

With respect to the VCAA letter of May 2001, the veteran was 
requested to respond within 60 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board also must point out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to a petition, as here, which was 
filed before August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  But the 
other requirements of the VCAA and implementing regulations 
do apply, although they have been satisfied for the reasons 
stated.




Legal Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Malignant tumors will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary, however.

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, or 
legitimately may be questioned, then a showing of continuity 
of symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2003).

Furthermore, service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified 
in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).

Where VA determines that the veteran did not engage in 
combat, his lay testimony, by itself, will not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Those service records that are available must support and not 
contradict his lay testimony concerning the noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In 
this regard, VA "is not required to accept doctors' opinions 
that are based upon the appellant's recitation of medical 
history."  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 



In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  
Moreover, the evidence to be considered is that added to the 
record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Analysis

PTSD

Service personnel records disclose that the veteran had 
service in Vietnam.  His military occupation specialty (MOS) 
was laundry, bath and impregnation specialist.  He was not 
awarded a Purple Heart Medal for wounds sustained in action, 
nor did he receive the Combat Infantryman Badge or other 
citation for valor.  The is no reference to his having been 
assigned to a detail in graves registration.  Service medical 
records, including an examination in May 1968 for service 
separation, are negative for psychiatric disorders.  

Received in April 2002 was the veteran's response to a 
questionnaire about events in service he believed had led to 
a his claim of service-connection for PTSD.  His description 
of experiences he regarded as stressors follows.  He was not 
issued a weapon during his first three months in Vietnam.  He 
served a one-time detail on graves registration and was 
required to retrieve the bodies or body parts of 8-13 
soldiers and place them in a bag.  He witnessed a monk burn 
to death by suicide.  He experienced nightly overhead fire by 
twin 50 caliber machine guns, for a period of at least three 
months, and served on perimeter duty every third night.  

Additionally, other responses in the questionnaire indicate 
the veteran and one other soldier were either lost or were 
dispatched by a noncommissioned officer and spent 21/2 to 3 
weeks away from the unit with only 3 days of rations.  While 
under sniper fire, he witnessed a soldier fatally shot in the 
mouth.  He witnessed a mass collection of 200-300 bodies of 
Vietcong/North Vietnamese Army troops.  He watched a soldier 
pull a weapon on a Vietnamese at point blank range and was 
forced to act as a negotiator to defuse the situation.  He 
once walked between two soldiers who were prepared to fatally 
shoot one another.  He identified a John McClintock as a 
serviceman who was injured in a noncombat incident when he 
was run over by a truck and fractured both femurs.

A report, dated in May 2002, was received from a Vet Center.  
The veteran reported that his responsibilities included 
graves registration, during which he was exposed to mass 
casualties.  Also, he was exposed to enemy fire or bombing 
twice and to artillery shelling six or seven times.  Other 
experiences in Vietnam included watching a Buddhist monk set 
himself on fire, and his being separated from his unit, with 
only one other soldier, for two weeks.  The veteran indicated 
that he had become more and more depressed in recent months 
due to medical and employment problems.  It was found that he 
experienced symptoms that included intrusive recollections, 
avoidance behaviors, hypervigilance, sleep problems, and 
startle response.  The diagnosis on Axis I was PTSD and major 
depressive disorder.

A VA psychiatric examination was performed in October 2002.  
The veteran reiterated his alleged stressful experiences 
during service, including witnessing a monk set himself on 
fire, watching young Vietnamese women burying their dead, and 
remembering stacks of dead bodies.  Following mental status 
interview, the examiner's assessment was that the veteran 
experienced an array of the symptoms of PTSD, including 
intrusive memories and nightmares, hyperarousal, 
exaggerated startle response, difficulty concentrating, and 
psychic numbing.

Added to the record is a statement, dated in January 2003, 
along with supporting documents, from the United States Armed 
Services Center for Unit Records Research (USASCURR).  
USASCURR responded to the RO's request for verification of 
the veteran's alleged stressors.  USASCURR pointed out that 
elements of the veteran's company in Vietnam, the 19th Supply 
and Service Company (19th S&S Co.), provided graves 
registration during 1967.  

In addition, USASCURR pointed out there were attacks on Qui 
Nhon during the period January 30 to February 5, 1968, during 
the 1968 Tet Offensive, resulting in 276 enemy casualties.  
Qui Nhon was the documented main base area location for the 
19th S&S Co.  

USASCURR went on to state that a roster submitted by the 19th 
S&S Co., dated October 25, 1967, listed a Private First Class 
(PFC) John H. McClintock as assigned to the unit.  But there 
was no documentation listing PFC McClintock as ill, injured, 
wounded or killed in action.

Associated with the claims file are VA medical records, dated 
from 2001 to 2003.  They include a diagnosis of PTSD.

In view of the veteran's duty assignment in Vietnam as a 
laundry specialist and the absence of any awards or 
decorations denoting combat exposure, the Board finds that he 
did not engage in combat against enemy forces.  See 
VAOPGCPREC 12-99 (October 18, 1999); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  His mere presence 
in Vietnam is not sufficient, in and of itself, to conclude 
that he had combat, per se.  And although it is not an 
absolute requirement that he necessarily have been in actual 
physical proximity to the incidents alleged, or have had 
first hand experience in them, or even personal 
participation, there still needs to be objective 
(i.e., independent) evidence of a stressful event that is 
sufficient to imply his personal exposure to the incidents 
alleged.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  There simply is no 
such supporting evidence in this particular case, though.  
Consequently, his lay testimony, alone, will not be 
sufficient to establish the occurrence of his alleged 
stressors.  Rather, his service records or other independent 
credible evidence must corroborate his alleged stressors 
since, under the circumstances of this case, VA is not 
required to accept his uncorroborated account of a stressor.  
See, e.g., Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

The veteran has mentioned several alleged stressors to VA and 
non-VA clinicians.  They include experiencing fear at not 
having a weapon for about three months while in Vietnam, 
performing graves registration duty, witnessing the self-
immolation of a monk, and serving perimeter duty and being 
exposed to nightly weapons fire.  Other alleged stressors 
include being displaced from his unit for a period of time 
and surviving on limited rations, witnessing a mass of enemy 
dead, as well as intervening to stop an impending execution 
of a Vietnamese and to prevent an impending shoot out between 
two American servicemen.  

To the extent the veteran provided sufficient detail about 
allegedly stressful events that might potentially be 
verified, USASCURR's search of official records did not 
uncover corroborating evidence of the alleged stressors.  So 
they remain either unverified or unverifiable.  In 
particular, USASCURR found no specific documentation that the 
veteran was detailed from his usual duties in laundry service 
to graves registration, although members of his unit did 
perform graves registration.  The USASCURR also was unable to 
verify that PFC McClintock was ill, injured, wounded or 
killed in action, as the veteran alleges.  His 
unsubstantiated statements about these stressful events, 
alone, are simply insufficient to establish their occurrence.

The Board is well aware that VA and a non-VA clinicians have 
rendered a diagnosis of PTSD.  However, their diagnosis was 
based on the veteran's unverified history of alleged 
stressors.  And these alleged stressors could not be verified 
by evidence independent of his assertions.  The Board is not 
required to grant service connection for PTSD merely because 
a physician accepted, as credible, the veteran's description 
of his Vietnam experiences and in turn diagnosed PTSD.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

In the absence of a confirmed stressor in service to support 
the diagnosis of PTSD, the preponderance of the evidence is 
against the veteran's claim, meaning there is no reasonable 
doubt to resolve in his favor and his claim must be denied.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Bladder Disorder, GERD and Erectile Dysfunction

Service medical records are negative for a bladder disorder, 
GERD or erectile dysfunction.  When the veteran was examined 
in May 1968 for service separation, the genitourinary system 
and abdomen and viscera were evaluated as normal.  

A malignant tumor, including one involving the bladder, also 
was not manifested to a compensable degree within the one-
year presumptive period after service.

As well, neither a bladder disorder, GERD nor erectile 
dysfunction was indicated during VA examinations performed in 
December 1973 or in January 2002.  

On VA psychiatric examination in October 2002, the veteran 
gave a history of multiple physical problems - including 
reflux, erectile dysfunction and a benign bladder tumor.  VA 
medical records, dated from 2001 to 2003, include diagnoses 
of GERD and erectile dysfunction.  The veteran gave a history 
of having undergone removal of benign bladder tumor in 1987.  
It was reported that he was taking Celexa for anxiety and 
depression, and he was advised that sexual dysfunction was a 
potential side effect of that medication.  

Medical records, compiled more than 30 years after the 
veteran had completed military service, first indicate his 
history of having a bladder disorder, GERD and erectile 
dysfunction.  But even acknowledging he has these conditions, 
or has at some time in the not-too-distant past, there still 
is no medical opinion linking these conditions to military 
service.  In essence, then, his unsubstantiated lay assertion 
is the only evidence linking any of these disorders to 
military service.  And there is no indication from the record 
that he has any medical training or expertise.  Thus, 
as a layman, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of these disorders.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since no competent medical evidence has been presented 
suggesting that a bladder disorder, GERD or erectile 
dysfunction had its onset in service or are otherwise 
attributable to service, the preponderance of the evidence is 
against these claims.  This, in turn, means the benefit-of-
the-doubt doctrine does not apply, and these claims must be 
denied.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

New and Material Evidence 

Historically, the RO denied service connection for 
epidermophytosis and calluses of both feet in January 1974.  
The veteran was informed of that decision, and apprised of 
his procedural and appellate rights, and he did not appeal.  
The January 1974 decision is the last final denial of the 
claim on any basis.  The RO determined that any complications 
from a skinned toe or plantar wart in service were not 
verified at service separation or on an examination by VA 
after service; further, that epidermophytosis and calluses of 
both feet were first verified on the VA examination in post-
service years.  

The Board's analysis of the evidence submitted for the 
purpose of reopening the veteran's claim must include a 
review of all of the evidence submitted since the date of 
most recent final RO rating action.  The Board will, however, 
first review the evidence that was before the RO in January 
1974 when the veteran's claim was last considered.

The evidence considered in connection with the RO's rating 
decision included the following:  service medical records, 
the veteran's initial claim for service connection for a foot 
disorder, and the report of a VA examination.  



Service department treatment notations of September 1967 
indicate the veteran had skinned the left little toe.  Foot 
soaks were recommended and a dressing and ointment were 
provided.  In April 1968, a plantar wart was shaved, and 
salicylic acid and ointment were provided.  There were no 
complications following the treatment of the left little toe, 
nor complications following treatment of the plantar wart.  
When the veteran was examined in May 1968 for service 
separation, he denied foot trouble, and the feet were 
evaluated as normal.  Service medical records make no 
reference to epidermophytosis or calluses of either foot.  

An original claim for service connection for foot disorder 
was received in November 1973.  The veteran stated that he 
developed a rash on both feet during service in 1968, a 
condition he identified as "jungle rot."  

A VA examination was performed in December 1973.  The veteran 
reported developing foot trouble in Vietnam and being treated 
at a dispensary where he was given soaks and a "white 
salve."  Clinical inspection of the feet was conducted.  The 
diagnosis was epidermophytosis and calluses of both feet.  
The examiner made no reference to any defects of the left 
little toe or to any plantar warts.  

The evidence added to the record since the January 1974 
rating decision includes the following:  the veteran's 
application to reopen a claim of service connection for a 
skin condition of the feet, claimed as foot fungus (jungle 
rot) and VA medical records.  

The application to reopen the claim of service connection, 
received in April 2001, again identified the foot condition 
as foot fungus (jungle rot).  VA medical records, dated from 
2001 to 2003, indicate the veteran was diagnosed with 
plantar callosities.



The evidence that was of record when the RO issued its 
January 1974 rating decision demonstrated that in-service 
skinning of the left little toe and a plantar wart were acute 
and transitory phenomena that resolved without producing 
chronic residual disability.  As well, the available evidence 
demonstrated that epidermophytosis and plantar callosities 
were first identified on the VA examination several years 
after service.  The record contained no medical opinion 
linking epidermophytosis or plantar callosities to any event 
or incident of service.  This is still the case, even today.

The additional medical evidence added to the record since 
January 1974 is not new.  This evidence, although not 
previously considered, is cumulative of evidence of record at 
the time of the RO's earlier decision.  It merely shows the 
veteran continues to have plantar callosities.  Moreover, the 
additional medical evidence does not causally relate his 
current plantar callosities to his military service.  
As well, the additional evidence reiterating his assertion 
that he developed "jungle rot" in service is not new, but 
rather is merely cumulative or duplicative of evidence 
already of record.  In any event, this assertion amounts to 
an opinion about a matter of medical causation.  Lay 
assertions of medical causation cannot serve as the predicate 
to reopen a previously denied - and unappealed - claim for 
compensation benefits.  See Moray v. Brown, 5 Vet. App. 211 
(1993).  

For reasons discussed above, the Board finds that new and 
material has not been received to reopen the claim for 
service connection for epidermophytosis and callosities of 
both feet.  Accordingly, the application to reopen a claim of 
service connection for this disorder must be denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

Service connection for PTSD is denied.

Service connection for a bladder disorder is denied.

Service connection for GERD is denied.

Service connection for erectile dysfunction is denied.

New and material evidence has not been presented to reopen 
the claim for service connection for epidermophytosis and 
calluses of both feet, and the appeal concerning this claim 
is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



